ACCEPTED
                                                                                                                   02-15-00119-CV
                                                                                                       SECOND COURT OF APPEALS
                                                                                                             FORT WORTH, TEXAS
                                                                                                              4/22/2015 2:31:57 PM




                                                                         E
                                                                                                                    DEBRA SPISAK
                                                                                                                            CLERK



6000 WESTERN PLACE, SUITE 200
I-30 AT BRYANT IRVIN ROAD          TAYLOR· 0 LS 0 N ·ADKINS· SRALLA *ELAM
                                                               LU.
                                                                                                   TELEPHONE: (817) 332-2580
                                                                                                    TOLL FREE: (800) 318-3400
FORT WORTH, TEXAS 76107
EMAIL:TOASE@TOASE.COM                            ATTORNEYS      &    COUNSELORS              RECEIVED   IN
                                                                                                    FACSIMILE: (817) 332-4740
                                                                                        2nd COURT OF APPEALS
                                                                                                 WEBSITE: WWW.TOASE.COM

                                                                                          FORT WORTH, TEXAS
                                                                                        04/22/2015 2:31:57 PM
 FREDRICK "FRITZ" QUAST
 FQuast@toase.com
                                                                                            DEBRA SPISAK
                                                                                                 Clerk
                                                        April 22, 2015

           Via E-Filing
           Ms. Debra Spisak
           Clerk, Second Court of Appeals
           Tim Curry Justice Center
           401 W. Belknap Street, Suite 9000
           Fort Worth, Texas 76196

                      Re:       Case No. 02-15-00119-CV; City of Carrollton vs. Milan Hamrla, Petra
                                Chudejova, Michael and Laura Brewer, Dalia Chavarria, Diane and Gene Hines,
                                and Keith Effert

           Dear Ms. Spisak:

                   Appellee City of Carrollton requests an electronic searchable copy of the Clerk's Record
           and the Reporter's Record in the above-referenced matter. A CD copy is acceptable if an
           electronic copy is not available.

                      Thank you for your assistance in this matter.

                                                            Sincerely,

                                                            ls/Fredrick "Fritz" Quast
                                                            fquast@toase.com

                                                            Lead Counsel for Appellee, City of Carrollton

           FQ/kh

            cc:       Via Electronic Service
                      Meredith A. Ladd
                      Meredith.Ladd@cityofcarrollton.com
                      City Attorney for City of Carrollton
                      1945 E. Jackson Road
                      Carrollton, Texas 75006
                      Telephone: (972) 466-3046
                      Facsimile: (972) 446-3542
Ms. Debra Spisak
April 22, 2015
Page 2

cc:   Via Electronic Service
      Bruce E. Turner
      bturner@bennettweston.com
      J. Michael Weston
      jmweston@bennettweston.com
      Bennett Weston Lalone & Turner, PC
      1603 LBJ Freeway, Suite 280
      Dallas, Texas 75234